DETAILED ACTION
Summary
Claims 16-34 are pending in the application. Claims 16-34 are rejected under non-statutory double patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is fewer than 50 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 31 objected to because of the following informalities: 
Claim 31 recites “herein” in line 1. It should recite “wherein”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,874,331. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding Claim 16, the Patent teaches a camera assembly for use in medical tracking applications (Claim 1, Col 15, lines 29-30), comprising: 
a range camera that is configured to acquire a first image of an imaged object at a first instant of time and a second image at a second instant of time, wherein the second instant of time is after the first instant of time (Claim 1, Col 15, lines 31-34), 
wherein a first point cloud is calculated from the first image and a second point cloud is calculated from the second image, wherein the first point cloud is a collection of points in the first image that include a location of each imaged point in the first image relative to the range camera and the second point cloud is a collection of points in the second image that include a location of each imaged point in the second image relative to the range camera (Claim 1, Col 15, lines 35-42); 
a thermographic camera that is configured to acquire a first thermal image of the imaged object at the first instant of time and a second thermal image at the second instant of time (Claim 1, Col 15, lines 43-46) 
the range camera and the thermographic camera are in a fixed relative position to one another; and (Claim 1, Col 15, lines 47-48)
a processor configured to: (Claim 1, Col 15, line 49)
find at least one point pair in the first thermal image and the second thermal image, wherein each point pair of the at least one point pair includes a respective point in the first thermal image and a respective point in the second thermal image which correspond to a same point on a surface of the imaged object; (Claim 1, Col 15, lines 50-54)
map each point pair of the at least one point pair to the first point cloud and the second point cloud to provide a respective corresponding point pair, wherein the respective corresponding point pair includes a point in the first point cloud mapped from the respective point in the first thermal image and a point in the second point cloud mapped from the respective point in the second thermal image, and wherein the points of the respective corresponding point pair relate to the same point on the surface of the imaged object as the point pair to which the respective corresponding point pair corresponds; and (Claim 1, Col 15, lines 55-63)
calculate a movement of the imaged object between the first instant of time and the second instant of time from the first point cloud and the second point cloud based on respective corresponding point pairs mapped from each point pair of the at least one point pair (Claim 1, lines 63-67).
Regarding Claim 17, the Patent teaches the invention as claimed. The Patent further teaches wherein the first point cloud and the second point cloud are calculated by the range camera and communicated to the processor (Claim 2).
Regarding Claim 18, the Patent teaches the invention as claimed. The Patent further teaches wherein the first point cloud and the second point cloud are calculated by the processor from the first image and the second image received from the range camera (Claim 3).
Regarding Claim 19, the Patent teaches the invention as claimed. The Patent further teaches the processor further configured to: identify a thermal feature in the first thermal image and the second thermal image, wherein the thermal feature is used to identify the same point (Claim 4).
Regarding Claim 20, the Patent teaches the invention as claimed. The Patent further teaches the thermal feature is at least one of a temperature, a thermal signature of an area surrounding the same point of the imaged object, a temperature distribution, a descriptor of a value for a property of the same point of the imaged object, or a descriptor over a period of time (Claim 5).
Regarding Claim 21, the Patent teaches a camera assembly for use in medical tracking applications, comprising a range camera and a thermographic camera in a fixed relative position and a processor configured to (Claim 6, Col 16, lines 20-23): 
acquire, at a first point in time, a first point cloud from the range camera and a first thermal image from the thermographic camera (Claim 6, Col 16, lines 24-26); 
acquire, at a second point in time later than the first point in time, a second point cloud from the range camera and a second thermal image from the thermographic camera (Claim 6, Col 16, lines 27-30); 
find at least one point pair in the first and second thermal images, wherein each point pair of the at least one point pair comprises a respective point in the first thermal image and a respective point in the second thermal image which correspond to a same point on a surface of an imaged object (Claim 6, Col 16, lines 31-36); 
map each point pair of the at least one point pair to the first point cloud and the second point cloud to provide a respective corresponding point pair, wherein the respective corresponding point pair includes a point in the first point cloud mapped from the respective point in the first thermal image and a point in the second point cloud mapped from the respective point in the second thermal image, and wherein the points of the respective corresponding point pair relate to the same point on the surface of the imaged object as the point pair to which the respective corresponding point pair corresponds; and (Claim 6, Col 16, lines 37-45)
calculate movement of the imaged object between the first and second points in time from the first point cloud and the second point cloud based on respective corresponding point pairs mapped from each point pair of the at least one point pair (Claim 6, Col 16, lines 46-49).
Regarding Claim 22, the Patent teaches the invention as claimed. The Patent further teaches a common housing in which the range camera and the thermographic camera are arranged (Claim 7).
Regarding Claim 23, the Patent teaches the invention as claimed. The Patent further teaches wherein the range camera is a stereo camera, a structured light 3D scanner, a time-of-flight camera or a laser scanner (Claim 8).
Regarding Claim 24, the Patent teaches the invention as claimed. The Patent further teaches a storage unit which stores calibration information which represents the relative position between the range camera and the thermographic camera (Claim 9).
Regarding Claim 25, the Patent teaches the invention as claimed. The Patent further teaches wherein the processor is configured to calculate the movement by matching at least a subset of the first point cloud and at least a subset of the second point cloud, the subsets of the point clouds comprising points corresponding to the respective corresponding point pairs mapped from each point pair of the at least one point pair (Claim 10).
Regarding Claim 26, the Patent teaches the invention as claimed. The Patent further teaches wherein the processor is configured to calculate the movement by (Claim 17, Col 16, lines 66-67): 
calculating the relative spatial positions of points of the at least one point pair at the first point in time, thus obtaining an object point model; and (Claim 11, Col 17, lines 1-3)
performing rigid fusion of the object point model with the second thermal image (Claim 11, Col 17, lines 4-5).
Regarding Claim 27, the Patent teaches the invention as claimed. The Patent further teaches wherein the processor is configured to calculate the movement by (Claim 12, Col 17, lines 6-7): 
calculating the relative spatial positions of points of the at least one point pair at the first point in time, thus obtaining a first object point model (Claim 12, Col 17, lines 8-10); 
calculating the relative spatial positions of points of the at least one point pair at the second point in time, thus obtaining a second object point model; and (Claim 12, Col 17, lines 11-13)
performing rigid fusion of the first object point model with the second object point model (Claim 12, Col 17, lines 14-15)
Regarding Claim 28, the Patent teaches a data processing method performed by a processor of a computer for tracking at least a part of a surface of a patient, comprising the steps of: (Claim 14, Col 17, lines 19-21)
acquiring, at the processor, at a first point in time, a first point cloud from a range camera and a first thermal image from a thermographic camera, the range camera and the thermographic camera being in a fixed relative position (Claim 14, Col 17, lines 22-26); 
acquiring, at the processor, at a second point in time later than the first point in time, a second point cloud from the range camera and a second thermal image from the thermographic camera (Claim 14, Col 17, lines 27-30); 
finding, by the processor, at least one point pair in the first and second thermal images, wherein each point pair of the at least one point pair comprises a respective point in the first thermal image and a respective point in the second thermal image which correspond to a same point on the surface of the patient (Claim 14, Col 17, lines 31-35); 
mapping each point pair of the at least one point pair to the first point cloud and the second point cloud to provide a respective corresponding point pair, wherein the respective corresponding point pair includes a point in the first point cloud mapped from the respective point in the first thermal image and a point in the second point cloud mapped from the respective point in the second thermal image, and wherein the points of the respective corresponding point pair relate to the same point on the surface of the imaged object as the point pair to which the respective corresponding point pair corresponds; and (Claim 14, Col 17, lines 36-44)
calculating, by the processor, movement of the surface of the patient between the first and second points in time from the first point cloud and the second point cloud based on respective corresponding point pairs mapped from each point pair of the at least one point pair (Claim 14, Col 17, lines 45-48).
Regarding Claim 29, the Patent teaches the invention as claimed. The Patent further teaches wherein calculating the movement involves calibration information which represents the relative position between the range camera and the thermographic camera (Claim 15).
Regarding Claim 30, the Patent teaches the invention as claimed. The Patent further teaches wherein calculating the movement involves matching, by the processor, at least a subset of the first point cloud and at least a subset of the second point cloud, the subsets of the point clouds comprising points corresponding to the respective corresponding point pairs mapped from each point pair of the at least one point pair (Claim 16).
Regarding Claim 31, the Patent teaches the invention as claimed. The Patent further teaches wherein calculating the movement involves (Claim 17, Col 18, lines5-6): 
calculating, by the processor, the relative spatial positions of points of the at least one point pair at the first point in time, thus obtaining an object point model; and (Claim 17, Col 18, lines 7-10)
performing, by the processor, rigid fusion of the object point model with the second thermal image (Claim 17, Col 18, lines 11-12).
Regarding Claim 32, the Patent teaches the invention as claimed. The Patent further teaches wherein calculating the movement involves: (Claim 18, Col 18, lines 13-14)
calculating, by the processor, the relative spatial positions of points of the at least one point pair at the first point in time, thus obtaining a first object point model; (Claim 18, Col 18, lines 15-18)
calculating, by the processor, the relative spatial positions of points of the at least one point pair at the second point in time, thus obtaining a second object point model; and (Claim 18, Col 18, lines 19-22)
performing, by the processor, rigid fusion of the first object point model with the second object point model (Claim 18, Col 18, lines 23-24).
Regarding Claim 33, the Patent teaches a non-transitory computer-readable program storage medium storing a program which, when running on a computer, causes the computer to perform the steps of (Claim 19, Col 18, lines 25-27): 
acquiring, at a first point in time, a first point cloud from a range camera and a first thermal image from a thermographic camera, the range camera and the thermographic camera being in a fixed relative position (Claim 19, Col 18, lines 28); 
acquiring, at a second point in time later than the first point in time, a second point cloud from the range camera and a second thermal image from the thermographic camera (Claim 19, Col 18, lines 32-35); 
finding at least one point pair in the first and second thermal images, wherein each point pair of the at least one point pair comprises a respective point in the first thermal image and a respective point in the second thermal image which correspond to a same point on a surface of the patient (Claim 19, Col 18, lines 36-40); 
mapping each point pair of the at least one point pair to the first point cloud and the second point cloud to provide a respective corresponding point pair, wherein the respective corresponding point pair includes a point in the first point cloud mapped from the respective point in the first thermal image and a point in the second point cloud mapped from the respective point in the second thermal image, and wherein the points of the respective corresponding point pair relate to the same point on the surface of the imaged object as the point pair to which the respective corresponding point pair corresponds; and (Claim 19, Col 18, lines 41-49)
calculating movement of the surface of the patient between the first and second points in time from the first point cloud and the second point cloud based on respective corresponding point pairs mapped from each point pair of the at least one point pair (Claim 19, Col 18, lines 50-53).
Regarding Claim 34, the Patent teaches the invention as claimed. The Patent further teaches a tracking system for tracking at least a part of a surface of a patient, comprising a camera assembly according to claim 21 (Claim 13).

Allowable Subject Matter
Claims 16, 21, 28, and 33 would be allowable if rewritten or amended to overcome the rejections under non-statutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 16 claims a camera which “map each point pair of the at least one point pair to the first point cloud and the second point cloud to provide a respective corresponding point pair, wherein the respective corresponding point pair includes a point in the first point cloud mapped from the respective point in the first thermal image and a point in the second point cloud mapped from the respective point in the second thermal image, and wherein the points of the respective corresponding point pair relate to the same point on the surface of the imaged object as the point pair to which the respective corresponding point pair corresponds”. The closest prior art, Skala et al. (Skala, Karolj, et al. "4D thermal imaging system for medical applications." Periodicum biologorum 113.4 (2011): 407-416.), fails to teach this feature. Skala uses the depth camera to determine the motion of the object, a thermal camera to obtain temperature measurements, and overlays the temperature measurements over a 3D model generated by the depth camera. While Skala does determine motion of the object, the motion is determined using the range camera by tracking joints and using machine learning to determine human poses. The temperature measurements, while calibrated to range camera, is merely an overlay of a model generated by the range camera. The system does not generate a point pair of temperature values, map the point pair to the point clouds from the range image, and then use that result to determine motion; the motion is calculated without the temperature values as an input. The other references do not suggest the amended claims. While Xu et al. (U.S PGPub 2012/0289850 A1) determines movement by tracking points in a thermal image over time, this reference does not use a range camera, and does not map the thermal values to a point cloud from a range camera to calculate motion. Hall-Holt et al. (U.S Patent 6,754,370 B1) exclusively to tracks motion using differences in range images. Neither references teaches or suggests the amended claims.
The other independent claims recite similar limitations, and are allowable for substantially the same reasons. The dependent claims necessarily contain all the limitations of the independent claims, and are allowable by virtue of their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skala et al. (Skala, Karolj, et al. "4D thermal imaging system for medical applications." Periodicum biologorum 113.4 (2011): 407-416.), which teaches a method of combining thermal images with 3D thermal imaging systems.
Xu et al. (U.S PGPub 2012/0289850 A1), which teaches a system of monitoring respiration of a subject using thermal imaging.
Hall-Holt et al. (U.S Patent 6,754,370 B1), which teaches a system for range scanning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793